DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a door lock adapted to be disposed on a door leaf, the door leaf being pivotally connected to a door frame, said door lock comprising: an outer casing defining a retaining space therein, and including a front plate, and a rear plate that is spaced apart from said front plate in a front-rear direction; a bolt unit disposed in said outer casing, and including a bolt member that is movable in the front-rear direction and that is operable to project out of said outer casing, a bolt connecting member that extends rearwardly from said bolt member, and a bolt resilient member that resiliently biases said bolt member to project out of said outer casing; a latch unit disposed in said outer casing, and including a latch member that is movable in the front-rear direction and that is operable to project out of said outer casing, a latch connecting member that extends rearwardly from said latch member, and a latch resilient member that is disposed on said latch connecting member and that resiliently biases said latch member to project out of said outer casing, said latch connecting member having a limiting portion at a rear end thereof; an auxiliary latch unit disposed in said outer casing for abutting against the door frame, and including an auxiliary latch member that is movable in the front-rear direction and that is operable to project out of said outer casing, a push 

The closest prior art of record, U.S. Patent Number 2008/0087055 to Chen, discloses a door lock adapted to be disposed on a door leaf, the door leaf being pivotally connected to a door frame, said door lock comprising: an outer casing (1) defining a retaining space therein, and including a front plate, and a rear plate that is spaced apart from said front plate in a front-rear direction; a bolt unit (22) disposed in said outer casing, and including a bolt member that is movable in the front-rear direction and that is operable to project out of said outer casing, a bolt connecting member that extends rearwardly from said bolt member, and a bolt resilient member that resiliently biases said bolt member to project out of said outer casing; a latch unit (3) disposed in said outer casing, and including a latch member that is movable in the front-rear direction and that is operable to project out of said outer casing, a latch connecting member that extends rearwardly from said latch member, and a latch resilient member that is disposed on said latch connecting member and that resiliently biases said latch member to project out of said outer casing, said latch connecting member having a limiting portion at a rear end thereof; an auxiliary 
However, Chen does not disclose the transmission unit including a transmission plate (51x) that is movable in the front-rear direction, a plate resilient member (52x) that resiliently biases said transmission plate to move rearwardly, a lever member (53x) that is pivotally connected to said transmission plate, a lever resilient member (54x) that resiliently pushes said lever member, and said lever resilient member resiliently pushing said rear arm portion upwardly, wherein, when said latch member is biased by said latch resilient member to project out of said outer casing again to engage the door frame after the door leaf is closed, said limiting portion of said latch connecting member pushes and moves said rear arm portion of said lever member to move said transmission plate forwardly against the biasing action of said plate resilient member, so that said holding member pivots downwardly and said hook portion of said holding member releases said bolt member and said bolt connecting member to thereby permit said bolt member to be biased by said bolt resilient member to project out of said outer casing to engage the door frame.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to mortise locks with auxiliary bolts:

U.S. Patent Application Publication Number 2020/0157847 to Liu; U.S. Patent Application Publication Number 2018/0274264 to Raatikainen; U.S. Patent Application Publication Number 2017/0175420 to Chen; U.S. Patent Number 10,907,381 to Lien; U.S. Patent Number 9,982,457 to Chen; U.S. Patent Number 9,803,395 to Chen; U.S. Patent Number 8,292,336 to Moon; U.S. Patent Number 7,303,215 to Moon et al.; U.S. Patent Number 7,007,985 to Alexander et al.; U.S. Patent Number 6,578,888 to Fayngersh et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
January 13, 2022